Citation Nr: 1827370	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  12-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than July 5, 2005 for the award of a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.

The Veteran testified before the undersigned Veterans Law Judge at the Board's Central Office in Washington, D.C. in April 2014.  A transcript of the hearing is associated with the record.   

This appeal was previously before the Board in July 2014 when it was remanded for additional development by the originating agency.  The case returned to the Board in July 2015 when the claim for an effective date for TDIU prior to July 5, 2005 was denied.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In September 2017, the Court issued a memorandum decision reversing and remanding the Board's decision with respect to the claim for an earlier effective date for TDIU.  The appeal has now returned to the Board for further action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).







FINDINGS OF FACT

1.  The Veteran's initial claims for entitlement to compensation under 38 U.S.C. § 1151 for right and left carotid artery blockages were received by VA in June 1997 and were not granted until Board decisions dated in April 2007 and January 2012.

2.  The July 5, 2005 claim for TDIU is not a freestanding claim, but is part and parcel of the original June 1997 claims for benefits under 38 U.S.C. § 1151.

3.  The Veteran's entitlement to TDIU arose on June 1, 2001, the date he first became unemployable due to disabilities compensated as service-connected under 38 U.S.C. § 1151.


CONCLUSION OF LAW

An effective date of June 1, 2001, but not earlier, for the award of TDIU is warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.361, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an effective date earlier than July 5, 2005 is warranted for the award of TDIU.  The benefit was granted in the October 2011 rating decision on appeal with an initial assigned effective date of April 13, 2010.  The current effective date of July 5, 2005 was granted in a February 2015 rating decision.  The Veteran contends that an earlier effective date is warranted as he has been unemployable since the 1990s due to a blockage of the right carotid artery.  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran contends that an earlier effective date is warranted for the award of TDIU as he was unemployable from as early as 1995 due to a total occlusion of the right carotid artery.  He testified during the April 2014 hearing that he last worked in 1995 and filed claims for TDIU as early as 1997.  The current effective date of July 5, 2005 was assigned by the RO in the February 2015 rating decision based on a finding that the Veteran was unemployable under the extra-schedular provisions of 38 C.F.R. § 4.16(b) prior to April 13, 2010 (the originally assigned effective date).  The RO determined that the Veteran filed an informal claim for TDIU on July 5, 2005 and granted TDIU from this date.  

The Board finds that the Veteran's July 2005 claim for TDIU was submitted during the original adjudicatory process of his claims for 38 U.S.C. § 1151 benefits.  His initial claims for entitlement to compensation under 38 U.S.C. § 1151 for right and left carotid artery blockages were received by VA in June 1997 and the claims were not granted until Board decisions issued in April 2007 and January 2012.  The Veteran first alleged that he was unable to secure or follow a substantially gainful occupation as a result of these disabilities on July 5, 2005.  On that date, the Veteran's representative submitted a statement contending that the Veteran's activities were curtailed by his occluded carotid artery to the extent that he had to give up his business.  This statement was interpreted by the RO as an informal claim for TDIU and was received by VA while the Veteran was pursuing his claims for compensation under 38 U.S.C. § 1151.

A request for TDIU is not a freestanding claim for benefits.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  A claim for TDIU may be raised in the context of a claim for increased compensation or as part of the initial adjudication of a claim.  Rice, 22  Vet.App.at 456.  For  purposes of assigning an effective date for TDIU, "the distinction between the two is important . . . [because] [d]ifferent statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation."  Rice at 453-54.  In this case, as the Veteran's claim for TDIU was received in the context of an original claim for compensation, the appropriate effective date is based on the date VA received the original claim for benefits or the date that entitlement to the benefit arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

The Veteran's original claim was received in June 1997, but the Board finds that the Veteran was not unemployable due to disabilities compensated as service-connected under 38 U.S.C. § 1151 until June 2001.  To the extent the Veteran contends that he was unemployable since the 1990s, the Board finds the credibility of this assertion is reduced based on inconsistent statements made by the Veteran and other evidence of substantial employment in the claims file.  

The record documents the Veteran's employment since 1958 as the owner of several businesses including an auto body shop, a farm, and several convenience stores.  In statements dated from May 2007, the Veteran reports that he began to sell off various parts of his businesses as early as 1995 based on the advice of his private physicians that he limit his activities and cease working to prevent a stroke.  The Veteran is competent to describe the functional impairment from his disabilities, but review of his treatment records from the 1990s does not support the reported history.  Letters dated in August 1996 and December 1996 from the Veteran's private cardiologist characterize the Veteran as asymptomatic, symptom-free, and physically active.  In August 1996, the Veteran reported running up to six miles per day and expressed an interest in competitive running.  His cardiologist counseled against increasing his running, but the Veteran was clearly functioning well during this period.  Records from the Wichita VA Medical Center (VAMC) also confirm that the Veteran reported working full-time in automotive repair in January 2001.  

The Veteran also appears to argue that while he operated his own business until 2001, the employment should be considered marginal in nature.  Marginal employment is generally deemed to exist when a Veteran's earned income does not exceed the amount established as the poverty threshold for one person and is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The record does not contain specific information related to the Veteran's income during the period in question, but information provided by the Veteran in August 2009 and September 2014 in connection with his claim for TDIU indicates that his income while working was above the poverty level.  Additionally, in April 2016, the Veteran submitted a letter from an employee of his automotive business stating that he worked for the Veteran from 1993 to 2001.  The employee confirms that the Veteran owned his automotive repair business until 2001, when it was sold.  The employee also notes that from 1995 to 2001 the Veteran would leave the office around noon, but the Board does not find that this evidence establishes that the Veteran's employment was marginal or that he was unemployable; rather, it indicates that the Veteran was capable of running a business until 2001 despite keeping shorter hours in the workplace.  In any event, the Board finds that the Veteran's employment until 2001 was not marginal in nature and constitutes substantially gainful employment.  

The Board also finds that the Veteran's own lay statements regarding the date of his unemployability are inconsistent.  On an August 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full-time as a self-employed mechanic in June 2001.  Elsewhere in the document he reported working part-time as a mechanic from September 1996 until June 2001, but as noted above, VAMC clinical records verify that the Veteran was working full-time until at least January 2001 and the Board has determined that his employment was not marginal in nature.  The Veteran's correspondence with VA also contains numerous dates for the onset of his unemployability including 1995, 1996, 1997, and 2001.  The Board finds that the Veteran's contemporaneous statements provided to his private and VA physicians regarding his physical capabilities and ability to work are more credible than those provided decades later in the context of a claim for compensation.  The April 2016 letter from the Veteran's employee also confirms that the Veteran owned his business until 2001.  Thus, the earliest date from which the Board can conclude the Veteran was unemployable is June 2001-the date identified in the August 2009 formal claim for TDIU and corroborated by the other evidence of record.  

The Board finds that the Veteran's original claims for compensation under 38 U.S.C. § 1151 were received in June 1997.  His claim for TDIU, while initially raised on July 5, 2005, was filed as part and parcel of the June 1997 claims.  Therefore, for the purposes of determining the effective date of TDIU, the date his claim was received is June 1997.  The Board also finds that the Veteran was unemployable as of June 2001 and entitlement to the benefit of TDIU arose on June 1, 2001-the first day of the month during which the Veteran became unemployable.  

The applicable regulation in this case is clear-the effective date of an original claim for benefits is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In this case, entitlement to the benefit arose in June 2001, four years after the date the Veteran's claims were received by VA in June 1997.  The appropriate effective date for the award of TDIU is therefore June 1, 2001 and the claim is granted.

As a final matter, the Board notes that the Veteran does not meet the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16(a) until April 13, 2010.  The original effective date for TDIU of July 5, 2005 was assigned by the RO in a February 2015 rating decision on an extra-schedular basis under 38 CFR 4.16(b).  The Board's grant of a TDIU from June 1, 2001 is also on an extra-schedular basis.  Although the Board is prohibited from assigning a TDIU on an extra-schedular basis in the first instance, this case was previously referred to VA's Director of Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 4.16 (b) in February 2015.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, the Board may proceed with the grant of an earlier effective date of June 1, 2001 for the award of TDIU on an extra-schedular basis.







ORDER

Entitlement to an effective date of June 1, 2001, but not earlier, for the award of TDIU is granted.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


